Citation Nr: 0200419	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  97-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  This case came before the Board of Veterans' Appeals 
(the Board) on appeal from a July 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board issued a decision in August 1999 that denied the 
veteran's petition to reopen his claim for service connection 
for a back disability.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2001 order, the Court vacated the 
Board's August 1999 decision, and remanded the issue to the 
Board for consideration under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)).  


FINDINGS OF FACT

1.  In an August 1990 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic back disorder.

2.  Subsequent to the veteran's claim to reopen, the RO, in 
an October 1993 decision, confirmed and continued VA's denial 
of entitlement to service connection for a chronic back 
disorder.  The veteran was notified of that decision, and of 
appellate rights and procedures, but not did appeal that 
decision.

3.  The evidence submitted since the October 1993 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the question of whether a low 
back disorder was incurred in or aggravated by service.  



CONCLUSION OF LAW

1.  The October 1993 RO decision denying service connection 
for service connection for a chronic back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001). 

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for service connection for a chronic back 
disorder is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a back disability was denied by the RO 
in September 1983 and in June 1989.  In August 1990, the 
Board denied the veteran's claim for service connection for a 
chronic back disability.  In October 1993, the veteran 
requested that his claim for service connection for a low 
back disorder be reopened.  The RO, in an October 1993 
decision, denied his petition to reopen the claim.  He was 
furnished with notice of appellate rights and procedures, but 
he did not appeal this decision.  In July 1996, the veteran 
petitioned to reopen his claim.

Prior unappealed decisions of the RO, and decisions of the 
Board, are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991); and immediately upon reopening the claim, VA 
must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge,155 F.3d at 1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim.  The Board disagrees. 

The RO initially denied service connection for a back 
disorder in September 1983 and in June 1989 rating decision 
on the basis that the back disorder in service was acute and 
transitory and there was no evidence linking post-service 
back disability to the inservice complaints.  The veteran 
appealed the June 1989 denial to the Board.  In an August 
1990 decision, the Board confirmed the denial of service 
connection for a chronic back disorder as claimed by the 
veteran.  Thus, that decision was final.  

The veteran attempted to reopen his claim for service 
connection for a back disorder in October 1993.  The evidence 
before the RO in 1993 consisted of: service medical records 
that documented inservice complaints of back pain and 
diagnoses of back strain; VA Medical Center records; a 1989 
computed tomography scan that showed a calcified herniated 
disc and lumbar stenosis; and the veteran's contentions that 
the onset of his back pain was in service.  In October 1993, 
the RO advised him that the prior denial of that claim was 
confirmed and that the claim was not reopened.  He was 
furnished with notice of appellate rights and procedures, but 
did not appeal the RO's decision.  Therefore, that decision 
was final.

Evidence submitted in support of his July 1996 petition to 
reopen the claim includes the veteran's testimony that he 
experienced continuous back pain since service and a private 
medical opinion that there was a reasonable probability that 
the current low back condition was initially sustained many 
years ago based on review of the computed tomography scan.  
Such evidence was not previously submitted to agency 
decisionmakers.  The Board finds that the medical evidence 
bears directly and substantially upon the specific matter 
under consideration because it consists of a medical opinion 
that attributes a post-service disability to the reported 
continuing symptomatology which began in service.  As such, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that the evidence is new and material, and serves 
to reopen the claim.  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's petition to reopen the claim for service 
connection for a back disorder is granted.

REMAND

As noted above, the Court vacated the Board's August 1999 
decision and remanded the case for readjudication in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001), which the President signed into law on 
November 9, 2000.  This law redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).
On August 29, 2001, VA published final rules implementing the 
VCAA.  The new regulations establish guidelines regarding the 
timing and scope of assistance VA will provide to claimant 
who have filed a substantially complete application for VA 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim has not been met.  38 U.S.C.A. §§ 5102, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  The Joint Remand 
instructions included a direction for the veteran to be 
notified that he should seek an opinion from the physicians 
he testified had told him his current back disability was 
related to service.  Therefore, a remand is required.  This 
Remand serves as notice to the veteran to obtain an opinion 
from the physicians he testified had told him his current 
back disability was related to service.  Furthermore, this 
Remand serves as notice to the veteran that competent medical 
evidence that links his complaints of back pain in service 
(identified as lumbosacral strain) and/or post-service 
continuity of symptomatology to the present disability 
(degenerative changes, old L5 disc herniation, calcification, 
osteophyte formation and facet arthropathy) must be 
presented.  

Additionally, the veteran testified that he received 
treatment from private physicians closer in time to service, 
however, such medical record have not been requested.  
Furthermore, there are references to follow-up examination 
after the 1989 private hospitalizations by Drs. Kundi and 
Zinke.  If the veteran saw either of these physicians and can 
adequately identify the whereabouts of any records to the RO, 
he should do so.  If the veteran can adequately identify the 
whereabouts of additional relevant evidence he should do so.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  VA's duty to assist the 
veteran includes obtaining medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).  A medical 
examination or opinion is necessary if the evidence of record 
contains evidence of current disability, evidence that the 
disability may be associated with service, and when there is 
not sufficient medical evidence to make a decision on the 
claim.  We hold that in light of the evidence of back 
complaints in service, testimony of continuity of 
symptomatology, and some evidence that links the current 
disability to that symptomatology, that a VA opinion is 
necessary in order to decide this claim.

Accordingly, the appeal is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action, including advising the 
veteran of the evidence necessary to 
reopen his claim, required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should advise the veteran to 
seek an opinion from Drs. Underwood and 
Pruthi regarding the etiology of his back 
condition in light of the veteran's 1997 
hearing testimony that he had been told 
by his treating physician that his back 
condition has its origin in service.  The 
RO should document this notification in 
the claims folder as well and any 
response from the veteran.

3.  If the veteran adequately identifies 
any additional relevant records or 
evidence in response to this Remand, the 
RO should obtain it and/or document any 
attempts and negative responses.

4.  The RO should obtain a VA medical 
opinion.  Based on review of the entirety 
of the record, the physician should 
render an opinion as to whether it is as 
least as likely as not that current back 
disability (degenerative changes, old L5 
disc herniation, calcification, 
osteophyte formation and facet 
arthropathy) is attributable to the 
inservice back diagnoses/complaints 
and/or attributable to the veteran's 
report of continuity of symptomatology 
since service.  The basis for the opinion 
including a discussion of the evidence 
should be included.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


